Citation Nr: 1727735	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  10-23 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thaddaeus J. Cox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 12, 1969, to June 4, 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Muskogee, OK.

The Veteran testified before the Decision Review Officer (DRO) at a July 2010 hearing in Muskogee, OK.  In July 2011 the Veteran also testified before the undersigned Veterans Law Judge during a video conference Board hearing.  Transcripts of those hearings are of record.

The Board remanded the appeal in October 2013 and September 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's right ankle disability clearly and unmistakably preexisted service and increased in severity during service, and it is not shown by clear and unmistakable evidence that the right ankle disability was not aggravated during service.


CONCLUSION OF LAW

The criteria for service connection for aggravation of a preexisting right ankle disability have been met.  38 U.S.C.A. § 1110, 1111, 1153 (West 2014); 38 C.F.R. § 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163  (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498  (1995).  Service connection may also be granted for any disease diagnosed after separation when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

A Veteran is presumed to be sound upon entry into service when no preexisting disability is noted during the entrance examination, except when clear and unmistakable evidence demonstrates that a disability preexisted service.  38 U.S.C.A. § 1111 (West 2014).  The burden falls on the VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both (1) preexisting and (2) not aggravated by service.  38 U.S.C.A. § 1153 (West 2014).

If the VA fails to produce clear and unmistakable evidence that the Veteran's disability was not aggravated by service, the Veteran's preexisting disability will be found to have been aggravated by service.  However, the Veteran will need to produce evidence of a current disability, and a nexus between the disability and the service aggravation.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012).

The Veteran's February 1969 Report of Medical Examination identified no preexisting disabilities and determined the Veteran qualified to enlist.  Additionally, the Veteran was able to perform all physical movements at the Military Entrance Processing Station required for enlistment.  Therefore, the presumption of soundness attaches.  However, based on statements from the Veteran and evidence from service, it is clear and unmistakable that the Veteran had a preexisting ankle disability.  The Veteran's statements and x-rays from service confirm surgery on both ankles to correct clubfeet prior to service.  The Board finds that the x-ray evidence of preexisting surgical repair for a disability is clear and unmistakable evidence that the disability existed prior to entrance to service and the presumption of soundness is rebutted.

Although the presumption of soundness was rebutted, the Board finds that the presumption of aggravation was not rebutted since there is no clear and unmistakable evidence that the ankle disability was not aggravated in service.  Service medical records show that a week into service the Veteran complained of pain in ankles when marching and performing facing movements.  In the DRO hearing the Veteran stated that the ankle pains began after stepping on a curb while running in Basic Training.  During the DRO hearing the Veteran stated that after surgery there were no ankle issues until the running incident in service.  The Veteran also stated in the DRO hearing that after ankle surgery the Veteran returned to high school and participated in physical education classes.  Additionally, the Veteran's ankles post-surgery were sound enough to walk into a military recruiting station with a draft notice and pass the Air Force enlistment examination.  It was not until after stepping on a curb while running that the Veteran complained of ankle pains.  Therefore, medical and lay evidence show an event in service which initiated the Veteran's ankle complaints during service.

The Veteran's claim included a July 2009 letter from a doctor of podiatry.  The Board finds the podiatrist competent and credible to opine on the Veteran's ankle disability.  The Board also finds the podiatrist's letter probative since it includes the history of the Veteran's ankle disability preservice, during service, and after service, and an opinion which takes into account the complicated history of the Veteran's ankle disability.  The podiatrist opined that the Veteran's in service event likely contributed 10 percent to the Veteran's present level of disability.

A August 2014 VA examination diagnosed degenerative joint disease and status post bilateral ankle fusion.  That examination also noted pain and interference of movement, sitting, standing, and weight-bearing.  The Veteran's VA medical records also note recurring pain and limited movement in the right ankle.  However, the VA examiner did not remark on whether the Veteran's current disability was related to the event in service.  
On remand from the Board, an examination addendum was provided in November 2015.  In that addendum, the physician of occupational medicine agreed with the podiatrist and opined that an ankle sprain in service would minimally contribute to the Veteran's present disability.  The Board finds the VA examiner competent and credible to opine on the Veteran's disability.  The Board finds the VA examiner's opinion to be probative since it contains analysis of the history in service and disability picture.

Although the VA examiner marked the box indicating the presence of clear and unmistakable evidence that the in service event did not aggravate the Veteran's preexisting ankle disability, the examiner did not state what that evidence was, and provided no reasoning or analysis to make such a conclusion.  However, the VA examiner agreed with the podiatrist, who opined that the in service ankle injury provided evidence of aggravation, and confirmed that the in service event aggravated the preexisting ankle disability.  Thus, in addition to the lack of clear and unmistakable against aggravation, the opinions from two medical doctors confirm that the Veteran's preexisting ankle disability was aggravated during service.

Accordingly, the Board finds a preexisting right ankle disability was aggravated during service.  Therefore, service connection for the aggravation of a preexisting right ankle disability is warranted.  


ORDER

Entitlement to service connection for the aggravation of a preexisting right ankle disability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


